Citation Nr: 0914988	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left cervical 
radiculopathy.

2.  Entitlement to service connection for left lumbar 
radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to September 
2003.  The Veteran also had four years, ten months, and 
fourteen days of earlier service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the Veteran's claims of 
entitlement to service connection for claimed disabilities of 
the left arm and left leg.

The Board finds that a review of the record on appeal reveals 
that the record raises the new issues of entitlement to 
service connection for degenerative changes of the cervical 
and for degenerative changes of the lumbosacral spine which 
have not as yet been developed and adjudicated by the RO.  
This must be done.  For reasons explained below, these new 
issues are inextricably intertwined with the issues on 
appeal.  Therefore, the instructions in the remand that 
follows below cannot be handled until these new issues are 
adjudicated.  Therefore, these issues are referred to the RO 
for such additional action as may be appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As indicated in the Introduction, new claims of entitlement 
to service connection for degenerative changes of the 
cervical spine and for entitlement to service connection for 
degenerative changes of the lumbosacral spine are raised by 
the record and are inextricably intertwined with the issues 
on appeal and must be adjudicated by the RO before the issues 
currently on appeal can be further considered on theories of 
direct service connection and secondary service connection.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 
The Board notes that the VA examiner in December 2005, only 
some two years after the Veteran retired from 20 years in 
service, diagnosed the Veteran with (1) chronic pain, 
paresthesias, and numbness of the left upper and left lower 
extremity; (2) mild cervical radiculopathy; and (3) mild 
lumbar radiculopathy of the left upper and lower extremities.  
The Veteran's service treatment records show complaints of, 
and treatment for, left arm pain and left leg pain.  What is 
not of record is competent medical opinion evidence 
addressing the relationship between the Veteran's in-service 
complaints and his currently diagnosed left cervical and left 
lumbar radiculopathy.  These questions must be addressed by 
appropriately qualified medical professionals.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Therefore, a remand is necessary to obtain a nexus opinion as 
to the issues on appeal, service connection for left cervical 
radiculopathy and left lumbar radiculopathy, preferably from 
the VA examiner who made the diagnosis during December 2005.  
Id.

If service connection for degenerative changes of the 
cervical and/or lumbosacral spine is granted, a medical 
opinion is also needed to determine whether or not the 
complained of left cervical radiculopathy and/or left lumbar 
radiculopathy is caused by, or aggravated by, the service-
connected degenerative changes of the left cervical spine 
and/or degenerative changes of the left lumbosacral spine 
pursuant to 38 C.F.R. § 3.310 (2008).  Id.  The requested 
opinion should comply with the baseline requirements that the 
Veteran's condition be described both before and after any 
aggravation 

The Board notes that the Veteran reported at the December 
2005 examination that he was seeing his family physician in 
Ohio.  In his April 2006 substantive appeal the Veteran 
stated that he had consulted two private doctors since the 
December 2005 VA examination.  Treatment reports from the 
Veteran's private physicians have not been obtained for the 
claims folder.  A remand is needed in order to obtain these 
private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  


Accordingly, the case is REMANDED for the following actions:

1.  New claims of entitlement to service 
connection for degenerative changes of 
the cervical spine and for entitlement to 
service connection for degenerative 
changes of the lumbosacral spine are 
inextricably intertwined with the issues 
on appeal and must be adjudicated by the 
RO before the issues currently on appeal 
can be further considered.

2.  Send the Veteran a VCAA notice 
relating to the service connection claims 
currently on appeal including notice of 
38 C.F.R. § 3.310 (2008).  Specifically 
request the Veteran to identify and 
provide releases for obtaining treatment 
records from the private physicians he 
mentioned at the December 2005 VA 
examination and in his April 2006 
substantive appeal.  All documents 
obtained should be associated with the 
Veteran's claims folder

3.  After the above requested development 
has been accomplished, send the Veteran's 
claims folder to an appropriate VA 
specialist, preferably the doctor who 
conducted the December 2005 examination 
if he is available, for review and an 
opinion as to whether the Veteran's left 
cervical radiculopathy and/or left lumbar 
radiculopathy is related to his military 
service.  The reviewer should address the 
following questions:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that the Veteran's left 
cervical radiculopathy and/or left 
lumbosacral radiculopathy was caused 
or aggravated by military service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

All opinions rendered must be supported 
by complete rationale.

4.  If, and only if, service connection 
is granted for degenerative changes of 
the cervical and/or degenerative changes 
of the lumbosacral spine, schedule the 
Veteran for an examination in order to 
determine the relationship between his 
complained of left cervical and/or 
lumbosacral radiculopathy and his 
service-connected cervical and/or 
lumbosacral arthritis.  The claims folder 
should be provided to the examiner for 
review.  Following a review of the 
relevant evidence, the clinical 
evaluation, and any diagnostic tests that 
are deemed necessary, the examiner should 
address the following questions: 

(a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that left cervical 
radiculopathy and/or left 
lumbosacral radiculopathy was caused 
by service-connected degenerative 
changes of the cervical spine and/or 
degenerative changes of the 
lumbosacral spine?

(b)  Is it at least as likely as not 
that the Veteran's service-connected 
degenerative changes of the cervical 
spine and/or degenerative changes of 
the lumbosacral spine aggravated 
left cervical radiculopathy and/or 
left lumbosacral radiculopathy?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of left 
cervical radiculopathy and/or left 
lumbosacral radiculopathy present (i.e., 
a baseline) before the onset of the 
aggravation in relation to current 
disability.

All opinions rendered must be supported 
by complete rationale.

5.  After the above development is 
accomplished, the claims on appeal of 
service connection for left cervical 
radiculopathy and service connection for 
left lumbosacral radiculopathy should be 
readjudicated taking into account 
38 C.F.R. §§ 3.303 and 3.310 (2008).  In 
any of the benefits sought on appear are 
denied, a supplemental statement of the 
case (SSOC) should be provided with 
allowance for an appropriate time for 
response.  The SSOC should, among other 
things, give the Veteran notice of the 
current version of 38 C.F.R. § 3.310.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

